In an action, inter alia, to set aside a trust, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Cozzens, J.), dated *672September 15, 1999, as granted that branch of the defendants’ motion which was to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Taking the allegations of the complaint as true and resolving all reasonable inferences in favor of the pleader (see, Gaidon v Guardian Life Ins. Co., 94 NY2d 330; Morone v Morone, 50 NY2d 481; Guggenheimer v Ginzburg, 43 NY2d 268), the plaintiff failed to state a cause of action to recover damages for intentional or negligent infliction of emotional distress (see, Murphy v American Home Prods. Corp., 58 NY2d 293; Cunningham v Mertz, 265 AD2d 370; Perry v Valley Cottage Animal Hosp., 261 AD2d 522). Thus, the complaint was properly dismissed.
The plaintiffs remaining contentions are without merit. Ritter, J. P., Florio, H. Miller and Feuerstein, JJ., concur.